Citation Nr: 1210746	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-33 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a low back disability.  

2.  Entitlement to a compensable rating for a right thumb disability. 

3.  Entitlement to service connection for a bilateral knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel



INTRODUCTION

The Veteran served on active duty from September 1980 to May 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


REMAND

In his June 2011 substantive appeal, the Veteran indicated that he wanted to provide evidence in support of his claims at a hearing before the Board in Washington, D.C.  However, in a subsequent statement received in November 2011, the Veteran requested a videoconference hearing at his local RO instead.

Accordingly, as the Veteran has not yet been afforded a videoconference hearing in support of his claims, the RO should schedule that hearing on remand.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing on his appeal at the RO in St. Petersburg, Florida.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


